Name: 2012/76/EU: Commission Implementing Decision of 9Ã February 2012 on the recognition of Uruguay pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2012) 619) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: education;  organisation of transport;  maritime and inland waterway transport;  employment;  America
 Date Published: 2012-02-11

 11.2.2012 EN Official Journal of the European Union L 38/46 COMMISSION IMPLEMENTING DECISION of 9 February 2012 on the recognition of Uruguay pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2012) 619) (Text with EEA relevance) (2012/76/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular the first subparagraph of Article 19(3) thereof, Having regard to the request from Spain on 14 February 2006, Whereas: (1) According to Directive 2008/106/EC Member States may decide to endorse seafarers appropriate certificates issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation (IMO) Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention) (2), as revised in 1995. (2) The request for the recognition of Uruguay was submitted by Spain by letter of 14 February 2006. Following this request, the Commission assessed the training and certification system in Uruguay in order to verify whether Uruguay meets all the requirements of the STCW Convention and whether the appropriate measures have been taken to prevent fraud involving certificates. That assessment was based on the results of an inspection carried out by experts of the European Maritime Safety Agency in June 2007. During that inspection certain deficiencies in the training and certification systems were identified. (3) The Commission provided the Member States with a report on the results of the assessment. (4) By letters of 16 February 2009 and 8 December 2010, the Commission requested Uruguay to provide evidence demonstrating that the deficiencies identified had been corrected. (5) By letters of 30 April 2009 and 18 March 2011, Uruguay provided the requested information and evidence concerning the implementation of appropriate and sufficient corrective action to address most of the deficiencies identified during the assessment of compliance. (6) Two shortcomings remain. The first refers to the fact that the quality standards system does not cover some of the activities of the administration, such as the approval of training programmes. The other shortcoming relates to the format of certificates. Uruguay has therefore been invited to implement further corrective actions in this respect. However, these shortcomings do not warrant calling into question the overall level of compliance of Uruguay with STCW requirements on training and certification of seafarers. (7) The outcome of the assessment of compliance and the evaluation of the information provided by Uruguay demonstrates that Uruguay complies with the relevant requirements of the STCW Convention, while this country has taken appropriate measures to prevent fraud involving certificates. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, Uruguay is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 February 2012. For the Commission Siim KALLAS Vice-President (1) OJ L 323, 3.12.2008, p. 33. (2) Adopted by the International Maritime Organisation.